DETAILED ACTION
In response to remarks filed 01/28/2021
Status of Claims
Claims 1-13 are currently pending; 
Claims 1-2, 5, 10, 11, and 13 are currently amended;
Claims 3-4, 6-9, and 12 were previously presented;
Claims 1-13 are rejected herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 05/02/2019. It is noted, however, that applicant has not filed a certified copy of the FR 1904621 application as required by 37 CFR 1.55. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (US 2016/0024739) in view of Dashio (US 3,417,525).
With regards to claim 1, Kelleher discloses a pile (22, 100) configured to be driven into the ground to serve as a support for an object (figure 1; e.g. photovoltaic system 10), said pile having a conical shape ending in a point (figure 7c) and comprising at least two lugs (102) each having a slope intended to promote driving of the pile into the ground and an abutment (top of lug 102 in figure 8c) intended to prevent the withdrawal of the pile in a direction which is opposite to that of said driving in. Kelleher discloses the invention substantially as claimed. However, Kelleher is silent about an orifice intended to receive an end-piece capable of supporting an object. Dashio discloses a similar pile (17) pile system to be driven into the ground to serve as a support for an object (figure 12), said pile having a conical shape ending in 
As to claims 2, Kehlleher discloses wherein each lug (102) is delimited by three triangular faces of which one face extends in a plane that is perpendicular to a longitudinal and central axis of the pile and that constitutes the abutment (top face of lug 102 in figure 8c) and second and third surfaces of which arise on the pile and are joined at the level of a crust line the slope of which is greater than that of said pile (figure 88a-c). 
As to claim 3, Kelleher discloses the invention substantially as claimed. However, Kehlleher is silent about wherein the pile has three rows of lugs each comprising at least two lugs, and in that each of said rows is disposed around the longitudinal and central axis of the pile. It would have bee obvious to one one having ordinary skill in the art at the time the invention was filed to rearrange the lugs as claimed, since it has been held that a mere rearragngment of the essential working parts of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See for example US 9,468,275 and CN 202796991 showing different arrangements of lugs used for the same purpose. 
As to claim 4, Kelleher as modified above discloses wherein the pile (22, 100) has a first end terminating in a point (Kellher figure 7C; Dashio figure 7-12) and a second end that is opposite said first end and terminates in a rear wall (Dashio at 18), and in that the orifice is situated at the centre of that rear wall (Dashio figure 10).
As to claim 5, Kelleher as modified by Dashio discloses wherein the orifice is threaded and is extended toward the interior of the pile (17) by an internal cavity (Dashio figure 10). It would have been obvious to one of ordinary skill in the art to modify the pile of Kelleher to include the threaded orifice as taught by Kelleher since it would provide a threaded connection to support an object. 

As to claim 9, Kellehr as modified by Dashio discloses an assembly comprising: a pile (Kelleher 22, 100; Dashio 17) according to Claim 1, wherein the assembly includes an end-piece (Dashio 24) fixed  in the orifice of said pile and adapted to fulfil a function of supporting a specific object (figure 12). It would have been obvious to one of ordinary skill in the art to modify the pile of Kelleher to include the end piece as taught by Kelleher sin it would provide a connection to support an object.
As to claim 13, Keleher discloses a method comprising implanting stakes (22, 100) in the ground to mount a post or the like, wherein said method includes a pile (100) to claim 1 (1-8).  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (US 2016/0024739) in view of Dashio (US 3,417,525) and Bader (DE 4230776).
As to claim 8, Kellher discloses the invention substantially as claimed. However, Kelleher is silent about wherein the rear face features an annual groove. Bader discloses a similar pile including a rear face (6) including an annular groove (7) (figure 1). It would have been obvious to one of ordinary skill in the art to modify the pile of Kelleher to include an annular groove as taught by Bader, since it would provide a surface to support an element above. 
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (US 2016/0024739) in view of Dashio (US 3,417,525), Bader (DE 4230776) and Mershon (US 2008/0236059).
As to claim 10-11, Kellher discloses a tool adapted to drive a pile according to claim 8 into the ground (abstract). Kelleher discloses the invention substantially as claimed. However, 
As to claim 12, see rejection of claim 9.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678